Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/03/2022, with respect to the Objections to the Specification, Objections to the Claims, Rejection under 112(a) and 112(b) have been fully considered and are persuasive.  The previous rejections as listed above are withdrawn. However, upon further consideration and in light of the amendments to the claims or 06/03/2022, new grounds of rejections are made.  Please see below.

 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bone attachment structure” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0037] discloses a bone screw and is shown in Fig. 7 as ref. 1.  Therefore the structure determined sufficient to perform the function of coupling to the receiver and attaching to bone is considered to be a screw or functional equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 32 - 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 recites the limitation “the first slope angle being zero degrees” in which there is no support in the originally filed application.  Instead, paragraph [0043] discloses ranges between about one degree and about five degrees.  Although it may be obvious that zero is close to one degree, it is not inherent and therefore the limitation that the angle be zero is not supported and is considered new matter. Please note that the embodiment shown in Figs. 17 - 18 also do not support an angle of zero, but instead show a sloped surface angled downwardly.
Therefore, the earliest effective filing date for claims 32 - 47 is 12/29/2021.
Claim 48 also recites a zero-degree first slope angle, in addition to the language, “perpendicular”. Paragraph [0043], in addition to the figures, do not disclose an angle of zero degrees. Although it may be obvious that zero is close to one degree, it is not inherent and therefore the limitation that the angle be zero is not supported and it considered new matter.
Therefore, the earliest effective filing date for claims 48 - 51 is 12/29/2021.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 - 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “a second linear portion that is perpendicular with a zero-degree first slope angle to the central axis or a reverse angle in nature with a second sloe angle greater than the first slope angle”.  It is unclear if the second linear portion has a zero angle or a non-zero angle as it cannot have both and the claim language does not support a proper Markush grouping. In addition, it is unclear if the second linear portion has two portions, one with a first angle and another with a second angle wherein the second angle is larger than the zero-degree first angle.  The second angle has not been clearly defined.  What two surfaces form the second angles?  For purposes of examination the second linear portion has a slope angled relative to the central axis in which the angle formed between the two may either be zero or non-zero. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 - 35, 37 - 43 and 46 - 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2017/0333083 A1).

Regarding claim 32, Jackson discloses a spinal fixation structure configured for use with an elongate rod (Abstract, Fig. 1), the spinal fixation structure comprising: 
a receiver including an opening configured to receive the elongate rod therein (paragraph [0037], ref. 10, Figs. 7 - 8), and a receiver guide and advancement structure (paragraph [0040], ref. 43); 
a closure (Figs. 17 - 18, ref. 218, please note that certain shared characteristics with a previous embodiment ref. 18 will used for clarification) rotatably receivable into the receiver in a downward direction (paragraph [0069], ref. 218, Figs. 170-018), the closure configured to secure the elongate rod in the opening of the receiver (paragraph [0069]) and including a central axis (Fig. 7, ref. A), a lower surface (paragraph [0069], ref. 247, Fig. 17), and a closure guide and advancement structure (paragraph [0069], ref. 242) including: 
a root surface that is cylindrical and includes first linear portions that extend substantially parallel with the central axis (Fig. 18 shows a root surface, ref. 230, see remarked Fig. 18 below for further clarification); 
a load flank adjoining the root surface and including a second linear portion with a first slope angle measured from a transverse axis that is perpendicular to the central axis (Fig. 18, “X;”), the first slope angle being zero degrees or greater than zero degrees (as shown in Fig. 18, the first slope angle is non-zero as it is not colinear with the transverse axis “X’”); 
a crest surface defining an outer most cylindrical portion of the closure guide and advancement structure and including a third linear portion extending substantially parallel with the central axis (see remarked Fig. 18 below); and 
a stab flank adjoining the root surface and including a fourth linear portion with a second slope angle measured from the transverse axis that is greater than the first slope angle (Figs. 3, 15 and 18 each show the fourth linear portion being substantially oriented in a steeper sloped relationship to the root surface, thus the second angle being greater than the first angle);

    PNG
    media_image1.png
    463
    667
    media_image1.png
    Greyscale
and as the closure guide and advancement structure defining a thread depth as a perpendicular distance between the first linear portion of the root surface and the third linear portion of the crest surface (Fig. 18, “D’”), the thread depth being within a range of 0.4 mm to 0.8 mm (paragraph [0070] discloses a depth of 0.7mm which is within the required range). 

Regarding claim 33, Jackson discloses the spinal fixation structure of claim 32, wherein the closure includes a break- off upper portion (paragraphs [0051, 69], ref. 232).  

Regarding claim 34, Jackson discloses the spinal fixation structure of claim 32, wherein a rod-engaging nub is centered at the central axis on the lower surface of the closure (Fig. 17, ref. 248).  

Regarding claim 35, Jackson discloses the spinal fixation structure of claim 32, wherein the receiver includes a pair of upright arms that define a channel therebetween (Fig. 14, paragraph [0037], ref. 11).  

Regarding claim 37, Jackson discloses the spinal fixation structure of claim 32, wherein the lower surface of the closure is a planar surface that is perpendicular to the central axis (Fig. 17, ref. 247).  

Regarding claim 38, Jackson discloses the spinal fixation structure of claim 32, wherein the closure guide and advancement structure further includes a flange joining together the load flank and the crest surface (the toe portion, containing ref. 256, is considered to be the flange as shown in Fig. 18).  

Regarding claim 39, Jackson discloses the spinal fixation structure of claim 32, wherein the closure includes an internal drive structure for removal with a tool (paragraph [0069], ref. 246, Fig. 17).  

Regarding claim 40, Jackson discloses the spinal fixation structure of claim 32, further comprising a bone attachment structure configured to couple to the receiver (Fig. 7, ref. 1).  

Regarding claim 41, Jackson discloses the spinal fixation structure of claim 32, wherein the second linear portion of the load flank is oriented substantially perpendicular to the central axis (Fig. 18 shows the second linear portion being substantially perpendicular, not a zero angle, but generally or substantially perpendicular).  

Regarding claim 42, Jackson discloses the spinal fixation structure of claim 32, wherein the second linear portion of the load flank is reverse angle in nature so as to slope away from the lower surfaces (paragraph [0042, 43, 69]).  

Regarding claim 43, Jackson discloses the spinal fixation structure of claim 32, wherein the thread depth is within a range of 0.5 mm to 0.7 mm (paragraph [0070] discloses a range of 0.7mm to 0.8mm, 0.7mm matches with the claimed range). 

Regarding claim 46, Jackson discloses the spinal fixation structure of claim 32, wherein a longitudinal axis of the second linear portion of the load flank and a longitudinal axis of the fourth linear portion of the stab flank define a convergence point that is outward from the crest surface (because one axis is oriented downwardly and the other is oriented upwardly, they would converge at a distal point beyond the crest surface).  

Regarding claim 47, Jackson discloses the spinal fixation structure of claim 32, wherein the fourth linear portion of the stab flank and the third linear portion of the crest surface remain spaced apart from the receiver guide and advancement structure when the spinal fixation structure is secured to the elongate rod with the closure (Figs. 13 & 15).  
Regarding claim 48, Jackson discloses a spinal fixation structure configured for use with an elongate rod (Fig. 4), the spinal fixation structure comprising: 
a receiver including an opening configured to receive the elongate rod therein (paragraph [0037], ref. 10, Figs. 7 - 8), and a receiver guide and advancement structure (paragraph [0040], ref. 43); 
a closure (Fig. 1, ref. 18) rotatably receivable into the receiver in a downward direction (Fig. 14), the closure configured to secure the elongate rod in the opening of the receiver and including a central axis (Fig. 7, ref. “A”), a lower surface (Fig. 1, ref. 127), and a closure guide and advancement structure including (paragraph [0038]): 
a root surface (ref. 47) that is cylindrical and includes a first linear portion that is generally parallel with the central axis (ref. “A”) extending below the closure guide and advancement structure (paragraph [0042], Fig. 2); 
a load flank (ref. 49) adjoining the root surface and including a second linear portion that is perpendicular with a zero degree first slope angle to the central axis or reverse angle in nature with a second sloe angle greater than the first slope angle c(Fig. 3 shows a non-zero reverse angle); 
a crest surface defining an outer most cylindrical portion of the closure guide and advancement structure and including a third linear portion (Fig. 3, ref. 51); and 
a stab flank (ref. 64) adjoining the root surface and including a fourth linear portion with a third slope angle to the central axis that is greater than the second slope angle (Fig. 3), 
the closure guide and advancement structure defining a thread depth as a perpendicular distance between the first linear portion of the root surface and third linear portion of the crest surface, the thread depth being within a range of 0.4 mm to 0.8 mm (paragraph [0043]).  

Regarding claim 49, Jackson discloses the spinal fixation structure of claim 48, wherein the thread depth is within a range of 0.5 mm to 0.7 mm (paragraph [0042]).  

Regarding claim 50, Jackson discloses the spinal fixation structure of claim 48, wherein the thread depth is 0.6 mm (paragraph [0043]).  

Regarding claim 51, Jackson discloses the spinal fixation structure of claim 48, wherein the thread depth is 0.65 mm (paragraph [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2017/033083 A1).

Regarding claim 36, Jackson discloses the spinal fixation structure of claim 32, except wherein the closure guide and advancement structure includes a start structure with a concave portion adjacent the root surface.  However, in an alternative embodiment, Jackson discloses a start structure with a concave portion adjacent the root surface (Fig. 6, ref. 46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the concave portion of the start structure of the first embodiment ref. 18 to the second embodiment ref. 218 for the purpose of a smoother initial engagement between the structures on the receiver and closure. 

Regarding claim 44, Jackson discloses the spinal fixation structure of claim 32, except wherein the thread depth is 0.6 mm. Paragraph [0070] discloses a range of 0.7 mm to 0.8 mm which falls outside the claimed value.  However, in a different embodiment (Fig. 1, ref. 18), a thread depth is disclosed having a range from about 0.2 to over 2.0 mm in addition to a range of 0.65 mm to about 1.1mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is 0.6 mm, as taught in the first embodiment.  In addition it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is 0.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that the present application provides no criticality to these values. 

Regarding claim 45, Jackson discloses the spinal fixation structure of claim 32, except wherein the thread depth is 0.65 mm.  However, in a different embodiment (Fig. 1, ref. 18), a thread depth is disclosed having a range 0.65 mm to about 1.1mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is 0.65 mm, as taught in the first embodiment.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.65 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition, it is noted that the present application provides no criticality to these values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773